Name: Commission Regulation (EC) No 386/97 of 28 February 1997 correcting the English and Swedish language versions of Regulation (EC) No 2257/94 laying down quality standards for bananas and the Spanish language version of Regulation (EC) No 2898/95 concerning verification of compliance with quality standards for bananas
 Type: Regulation
 Subject Matter: technology and technical regulations;  marketing;  European Union law;  plant product;  politics and public safety; NA
 Date Published: nan

 Avis juridique important|31997R0386Commission Regulation (EC) No 386/97 of 28 February 1997 correcting the English and Swedish language versions of Regulation (EC) No 2257/94 laying down quality standards for bananas and the Spanish language version of Regulation (EC) No 2898/95 concerning verification of compliance with quality standards for bananas Official Journal L 060 , 01/03/1997 P. 0053 - 0053COMMISSION REGULATION (EC) No 386/97 of 28 February 1997 correcting the English and Swedish language versions of Regulation (EC) No 2257/94 laying down quality standards for bananas and the Spanish language version of Regulation (EC) No 2898/95 concerning verification of compliance with quality standards for bananasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 4 thereof,Whereas the English and Swedish language versions of Commission Regulation (EC) No 2257/94 (3) and the Spanish language version of Commission Regulation (EC) No 2898/95 (4), amended by Regulation (EC) No 465/96 (5), differ from the texts in the other official Community languages; whereas, therefore, the necessary corrections should be made to those language versions;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1 The English language version of Regulation (EC) No 2257/94 is amended as follows:In Point III of Annex I, the first indent concerning sizing is replaced by the following:'- the length of the fruit expressed in centimetres and measured along the convex face, from the blossom end to the point where the peduncle joins the crown,`.Article 2 A correction is hereby made to Article 7 of Regulation (EC) No 2898/95.This correction concerns only the Spanish language version of the Regulation.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 47, 25. 2. 1993, p. 1.(2) OJ No L 349, 31. 12. 1994, p. 105.(3) OJ No L 245, 20. 9. 1994, p. 6.(4) OJ No L 304, 16. 12. 1995, p. 17.(5) OJ No L 65, 15. 3. 1996, p. 5.